AHCA CONTRACT NO. FA614

AMENDMENT NO. 1

THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the “Agency” and AMERIGROUP COMMUNITY
CARE, INC., hereinafter referred to as the “Vendor”, is hereby amended as
follows:

1. Standard Contract, Section II, Item A, the first sentence is hereby amended
to now read:

To pay for contracted services according to the conditions of Attachment I in an
amount not to exceed $1,021,554,466.00 (an increase of $18,518,174.00), subject
to availability of funds.



2.   Attachment I, Section B, Method of Payment, Item 1, General, the first
paragraph is hereby amended to now read as follows:

Notwithstanding the payment amounts which may be computed with the rate tables
specified in Exhibit III, the sum of total capitation payments under this
Contract shall not exceed the total Contract amount of $1,021,554,466.00 (an
increase of $18,518,174.00).



3.   Attachment I, Exhibit II, Capitation Rates, is hereby deleted in its
entirety and replaced with Exhibit II-A, Revised Capitation Rates, attached
hereto and made a part of the Contract.



4.   Attachment II, Section V, Covered Services, Item B, Optional Services, is
hereby deleted in its entirety and replaced with the following:

B. Optional Services

1. The Plan shall offer the following services within all applicable Medicaid
guidelines:

         
 
  Covered   Not Covered
 
       
Dental Services
      X
 
       
 
       
Transportation Services
  X  

 
     




5.   This Amendment shall have an effective date of January 1, 2007, or the date
on which both parties execute the Amendment, whichever is later.

All provisions in the Contract and any attachments thereto in conflict with this
amendment shall be and are hereby changed to conform with this amendment.

All provisions not in conflict with this amendment are still in effect and are
to be performed at the level specified in the Contract.

This amendment and all its attachments are hereby made a part of the Contract.

1 This amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.

IN WITNESS WHEREOF, the parties hereto have caused this three (3) page amendment
(which includes all attachments hereto) to be executed by their officials
thereunto duly authorized.

          AMERIGROUP COMMUNITY CARE, INC.STATE OF FLORIDA, AGENCY FOR HEALTH
CARE ADMINISTRATION
SIGNED
      SIGNED
 
       
NAME: Don Gilmore
      NAME: Christa Calamas
 
         
   
 
       
TITLE: CEO
      TITLE: Secretary
 
         
   
 
       
DATE:
 
 

 
        List of Attachments/Exhibits included as part of this Amendment:
   
 
       
Specify
Type
Exhibit
  Letter/ Number
II-A  
Description
Revised Capitation Rates (1 Page)

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

2

EXHIBIT II-A
REVISED CAPITATION RATES

          Table 4 - General Capitation Rates plus Mental Health Rates plus
Transportation:

Area 5 Counties:
       
County:
  Provider Number:

Pasco
    015005304  
Pinellas
    015005305  
Area 6 Counties:
       
County:
  Provider Number:

Hillsborough
    015005300  
Polk
    015005307  
Manatee
    015005318  
Area 7 Counties:
       
County:
  Provider Number:

Orange
    015005308  
Seminole
    015005313  
Osceola
    015005314  
Brevard
    015005336  
Area 8 Counties:
       
County:
  Provider Number:

Lee
    015005302  
Sarasota
    015005306  
Area 9 Counties:
       
County:
  Provider Number:

Palm Beach
    015005310  
Area 10 Counties:
       
County:
  Provider Number:

Broward
    015005311  
Area 11 Counties:
       
County:
  Provider Number:

Miami-Dade
    015005312  

EXHIBIT III

September 1, 2006- August 31, 2007 HMO RATES
(MEDICAID Non-Reform HMO CAPITATION RATES)
By Area , Age and Eligibility Category
Effective from September 1, 2006 thru August 31, 2007

          TABLE 3        
General + MH + Dental Rates:
 
 

TANF
  SSI-N   SSI-B SSI-AB

Area BTHM0+2M0 3M0.11MO AGE (1-5) AGE (6-13) AGE (14-20) AGE (21.54) AGE (55+)
BTHMO+2M0 3M0-11MO AGE (1-5) AGE (6-13) AGE (14-20) AGE (21-54) AGE (55+) AGE
(65-) AGE (65+)

                                                                             
01
02
03
  984.43
984.43
1,119.05   187.80
187.80
215.14   98.41
99.27
112.34   76.67
83.33
83.37   Female
142.09
143.64
155.49   Male
82.41
83.96
87.52   Female
245.26
244.45
281.35   Male
158.28
157.47
181.61  
326.24
325.93
378.51  
9,105.08
9,105.09
9,838.63  
1,515.00
1,515.01
1,650.61  
432.51
435.33
465.60  
268.70
275.89
255.18  
292.89
273.51
270.70  
795.68
742.82
788.49  
702.46
687.60
747.08  
227.77
246.52
231.90  
96.63
98.51
87.26  
86.76
88.64
77.34

04 977.47 188.45 98.28 74.52 136.78 77.53 247.57 160.06 333.90 9,496.10 1,594.99
453.16 268.97 275.55 777.64 729.71 301.57 101.51 91.14

                                                                             
05
06
07
08
09
10
11
  1,067.16
952.21
995.59
891.17
959.79
950.00
1,250.59   205.72
184.55
192.19
172.29
184.66
183.48
239.83   108.38
97.98
100.95
90.51
97.52
97.54
126.08   82.24
80.32
80.49
68.89
76.58
80.65
97.97   150.94
143.81
143.01
126.08
137.48
139.77
177.28   85.79
85.67
82.60
71.75
78.87
81.87
101.17   275.45
248.64
253.93
227.84
242.05
242.34
312.69   179.28
162.82
164.71
147.84
156.40
157.32
201.72   370.68
335.19
342.70
308.28
325.82
327.46
419.94   10,493.91
9,507.05
9,869.10
8,573.21
9,678.23
12,128.20
13,040.11   1,761.87
1,601.07
1,664.39
1,440.47
1,630.71
2,049.66
2,192.62   497.23
454.57
471.63
406.25
460.05
578.71
617.59   271.12
272.52
274.11
224.35
256.93
323.81
337.84   289.01
298.58
283.87
237.32
270.44
341.82
358.76   842.94
832.70
810.02
691.37
784.62
989.96
1,047.74   800.28
751.55
764.07
655.12
743.09
938.51
994.82   237.48
270.73
266.03
207.65
193.17
234.27
294.22   92.44
80.85
90.77
87.12
88.23
94.95
131.90   79.75
70.09
80.76
77.23
78.67
84.02
116.39

TABLE 4

General + MH + Transportation

TANF SSI-N SSI-B SSI-AB

Area BTHM0+2M0 3M0.11MO AGE (1-5) AGE (6-13) AGE (14-20) AGE (21-54) AGE (55+)
BTHMO+2M0 3M0-11MO AGE (1-5) AGE (6-13) AGE (14-20) AGE (21-54) AGE (55+) AGE
(65-) AGE (65+)

                                                                             
01
02
03
04
05
06
07
08
09
10
11
  989.41
989.41
1,124.90
981.69
1,070.82
956.09
998.64
896.29
964.64
953.74
1,253.13   189.41
189.41
217.03
189.81
206.90
185.80
193.18
173.95
186.23
184.69
240.64   97.06
97.92
110.60
97.06
105.54
96.08
99.28
89.03
95.47
95.35
123.00   72.23
78.89
77.82
70.59
75.03
75.05
75.95
64.12
70.73
74.82
90.63   Female
138.71
140.26
151.16
133.73
144.28
139.25
139.01
122.39
132.56
134.57
170.16   Male
79.17
80.72
83.44
74.63
79.94
81.66
79.01
68.25
74.37
77.25
95.05   Female
248.03
247.22
282.97
248.31
270.09
247.35
253.13
228.37
243.58
243.04
312.73   Male
159.83
159.02
182.02
160.00
174.06
161.07
163.62
147.45
156.91
157.31
201.33  
329.39
329.08
380.34
334.75
364.54
333.72
341.78
308.88
327.57
328.25
419.99  
9,129.34
9,129.35
9,868.98
9,525.59
10,513.00
9,527.20
9,889.65
8,596.82
9,702.53
12,156.21
13,058.07  
1,535.05
1,535.06
1,675.69
1,619.35
1,777.63
1,617.71
1,681.36
1,459.97
1,650.78
2,072.80
2,207.46  
440.25
443.07
475.17
463.16
500.55
459.82
477.19
413.52
467.40
586.63
621.12  
267.63
274.82
253.66
268.67
265.53
269.59
271.52
222.85
255.16
320.83
333.27  
294.48
275.10
272.53
278.36
286.05
298.08
283.71
238.44
271.41
342.12
356.60  
813.36
760.50
809.95
798.72
851.58
843.95
823.30
706.27
802.29
1,010.07
1,058.59  
714.87
700.01
761.99
744.42
805.21
758.71
773.02
665.08
755.47
952.55
1,001.97  
239.52
258.27
241.15
307.55
239.28
273.49
269.96
214.93
198.62
239.40
296.79  
112.65
114.53
110.17
122.56
100.41
90.97
103.61
101.16
107.13
118.00
144.07  
93.54
95.42
87.01
100.01
82.63
74.07
86.01
83.01
86.64
93.74
121.37
 
                                                                           

3